Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-162471 PROSPECTUS SUPPLEMENT NO. 1 (TO PROSPECTUS DATED May 20, 2010, as updated and supplemented by Amendment No. 1 to Post-Effective Amendment No.1 filed with the Securities and Exchange Commission on May 27, 2010) PROSPECTUS GHN AGRISPAN HOLDING COMPANY 850,000 Shares of Common Stock This prospectus, as updated and supplemented by Amendment No. 1 to Post-Effective Amendment No. 1 (collectively, the “Prospectus”), relates to the sale of up to 850,000 shares of GHN Agrispan Holding Company common stock, par value $0.001 per share (the “Common Stock”). Recent Developments This Prospectus Supplement No.1 is being filed to update and supplement the information in the Prospectus with the information contained in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 filed with the Securities and Exchange Commission on August 10, 2010 (the “Quarterly Report”).Accordingly, we have attached the Quarterly Report to this Prospectus Supplement.Any statement contained in the Prospectus shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement modifies or supersedes such statement.Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement should be read in conjunction with, and may not be delivered or utilized without, the Prospectus. In reviewing this Prospectus Supplement, you should carefully consider the matters described under the caption “Risk Factors” beginning on page4 of the Prospectus. Neither the U.S.Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this Prospectus Supplement is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus Supplement does not constitute an offer to sell or the solicitation of an offer to buy any securities. The date of this Prospectus Supplement isAugust 18, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29643 GHN AGRISPAN HOLDING COMPANY (Exact Name of Registrant as Specified in Its Charter) NEVADA 88- 0142286 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 402 M, No. 16 Xinfeng 3rd Road, Xiamen City, PRC 86-136-6600-1113 (Address of Principal Executive Offices and Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNo x As of August 9, 2010, the issuer had outstanding 40,520,000 shares of common stock. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2010 and December31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Six Months ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 5 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2010 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 31 ITEM 4 Controls and Procedures 31 PARTII OTHER INFORMATION 32 ITEM 1 Legal Proceedings 32 ITEM 1A Risk Factors 32 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 3 Defaults upon Senior Securities 32 ITEM 4 (Removed and Reserved) 32 ITEM 5 Other Information 32 ITEM 6 Exhibits 33 SIGNATURES 34 2 PARTIFINANCIAL INFORMATION ITEM 1Financial Statements GHN AGRISPAN HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2009 (Currency expressed in United States Dollars (“US$”), except for number of shares) June 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Purchase deposits, trade - Amounts due from related parties Land use rights, current portion Prepayments, deposits and other receivables Total current assets Non-current assets: Restricted cash Purchase deposits of plant and equipment Land use rights, net Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term bank borrowing $ $
